DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment with both the legs and support structure as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. As best understood from the specification and drawings it appears that either the legs or the support structure is utilized but claim 1 is claiming an embodiment that has both legs and a support structure. Clarification is requested.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 16-20 includes the limitations “the mattress body is installed and seated in the bed body which is formed in a rectangular frame shape with an open top and has a ventilation-capable lattice structure; and is configured in a foldable form to be folded in order to cover the four sides of the body floor and the body frame”. It is unclear if the bed body or the mattress body is formed in a rectangular frame shape with an open top and has a ventilation-capable lattice structure based on the way that the sentence is written. Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US 6,055,690), hereinafter referred to as Koenig; in view of Xu (US 2003/0204907), hereinafter referred to as Xu; further in view of Kaufman (US 3321779), hereinafter Kaufman.
Regarding Claim 1: 
Koenig discloses an infant bed with sudden death prevention function, comprising: a bed body in a rectangular frame shape with an open top (see crib C of Koenig in at least Figs. 2 and 4), which has a ventilation-capable [slat-shaped] structure (see the crib C of Koenig formed of side rails 6, 8, headboard 10, footboard 12, and pad support 14 formed of a series of parallel trusses); a mattress body (sleeping pad 2 of Koenig) installed and seated in the bed body (see Figs. 2 and 4 of Koenig), which has an air layer to prevent sudden death due to a suffocation accident even if an infant who has been sleeping with the back down in a supine position turns over with the nose facing a mattress (see Fig. 7 of Koenig which shows a baby sleeping face down and arrows 28 indicating air flowing through the mattress); and a bed body support stand disposed beneath the bed body, which forms a flowable air layer while supporting the bottom of the bed body (see legs integrally connected with the floor portion of Koenig’s crib as shown in at least Fig. 3), wherein: the bed body includes a [slat]-shaped body floor (pad support 14as shown in Fig. 3 of Koenig and formed of a series of parallel trusses)and a [slat]-shaped body frame which is vertically connected to the body floor (see at least Fig 3 of Koenig) and has four integrated sides (see at least Fig 3 of Koenig), […], the mattress body is installed and seated in the bed body which is formed in a rectangular frame shape with an open top and has a ventilation-capable lattice structure (see Fig. 2 of Koenig);[…], the bed body support stand is disposed between the body floor of the bed body and the floor in a room to thus allow air to flow from the room floor through the 
Koenig discloses the features of the mattress except that the mattress is configured in a foldable form to be folded in order to cover the four sides of the body floor and the body frame and wherein the four wing mattress are integrally formed with four sides of the main mattress and foldable respectively, and cover four sides of the body frame.
Koenig further discloses the features of the bed body except the lattice-shape of the bed body floor and bed body frame and the bed body has a construction of wider top and narrower bottom wherein the open top is wide but the bed body becomes narrower toward the body floor. Koenig’s slat shape of the bed body floor and bed body frame functions the same way that the lattice shapes function, in that the slats provide structure while enabling air to flow into and out of the crib. A mere change in shape to the bed In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.
Additionally, Xu teaches a crib having a wider top and a narrower bottom wherein the open top is wide but the bed becomes narrower toward the body floor (see Fig. 1 of Xu). One having ordinary skill in the art at the time the invention was filed would find it obvious to form the crib of Koenig with a wider top and narrower bottom since it has been held that a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.
Kaufman teaches a mattress for a crib (see Figs. 1-3 of Kaufman) the mattress is configured in a foldable form to be folded in order to cover the four sides of the body floor and the body frame and wherein the four wing mattress are integrally formed with four sides of the main mattress and foldable respectively, and cover four sides of the body frame (see at least Figs. 1-5 of Kaufman and Col. 1, lines 25-31 of Kaufman which discusses the mattress and sides being integrally formed to cover the rails of the crib).
One having ordinary skill in the art at the time the invention was filed would find it obvious to form the mattress and bumper guard as taught by Koenig in an integral form including four wing mattresses as taught by Kaufman for the purpose of easing the process of making the bed as well as enabling separate utility of the mattress assembly outside of the crib (see at least Col. 1, lines 11-31 of Kaufman).
Regarding Claim 3:
Koenig in view of Xu and Kaufman make obvious the infant bed according to claim 1. Xu further teaches comprising: a rectangular stand (base 6 of Xu) with a size corresponding to the shape of the body floor of the bed body (see at least Fig. 1 of Xu), .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig in view of Xu and Kaufman further in view of Branca-Barnes (US 5,926,870), hereinafter referred to as Branca-Barnes.
Regarding Claim 2:
Koenig, Xu and Kaufman make obvious the infant bed according to claim 1, wherein the bed body is configured in a rectangular frame shape including the body floor and the body frame integrated together (see at least Figs. 2 and 3 of Koenig showing an integrated body frame formed of a bed body floor and frame).
Koenig, Xu, and Kaufman do not explicitly teach wherein the bed body is fabricated using any one or more materials among plastic, wood, and metal. 
Branca-Barnes teaches “While the preferred materials of construction for the bed are made of wood for the reasons given above, other materials such as plastic, aluminum, steel, and other metals may also be employed. Whatever the material, it should have a washable finish due to the nature of its usage” (Col. 5, lines 43-47 of Branca-Barnes). One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize plastic, wood, or metal to form the bed body since the selection of a known material based upon its suitability for the intended use is a design In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.04.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476.  The examiner can normally be reached on M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERIC J KURILLA/Primary Examiner, Art Unit 3619